Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 1-13, with traverse, filed February 25, 2021 is acknowledged and has been entered.  However, upon further consideration, claims 14-19 have been rejoined with Group I for prosecution on the merits.  Accordingly, claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being a claim drawn to a non-elected invention.  Accordingly, claims 1-20 are pending.  Claims 1-19 are under examination.

2.	Applicant traverses the restriction requirement on the grounds that the Kim reference pertains to hydrogel particles that are stained which are not microvesicles.
	Applicant’s argument is persuasive and Examiner has rejoined claims 14-19 in Group II for prosecution on the merits with Group I.  However, Applicant’s argument is nor persuasive with respect to Group III, claim 20, as it is not linked by the same or corresponding special technical feature so as to form a single general inventive concept in relation to Groups I and II as set forth herein as follows.  

Priority


4.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US2018/037374 filed 06/13/2018, is June 13, 2017 which is the filing date of Provisional Application 62/519,059 from which the benefit of priority is claimed. 

Specification
5.	The disclosure is objected to because of the following informalities: 
In the Brief Description of the Drawings, there is no description provided for Figure 2C.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cocktail” in claim 1 is used by the claim to mean “antibody set or antibody cocktail,” while the accepted meaning is “mixed alcoholic drink.” The term is indefinite because the specification does not clearly redefine the term.
	Claim 1 is further vague and indefinite in reciting, “staining … to form a stained microvesicle” in the first step and “measuring … by flow cytometry to obtain a signal set” in the second step; however, it is unclear how a signal set can be obtained and differentially defined by flow cytometry using “a stain” or “same stain(s)” which are not distinguishably detectable.  Same analogous comments and problems apply to the third step of claim 1 with respect to the recitation of “the signal set … within a signal region.”  Same analogous comments and problems apply to claim 3 which recites “labeled annexin V.”
at least one of HLA-DR, CD11c, CD66c, CD18, and CD157” because it is unclear how a cocktail of only one labeled antibody is determined to be a cocktail. 
Claim 4 is vague and indefinite in reciting, “wherein the cocktail comprises at least one of … (ii) a second group of labeled antibodies comprising an antibody to CD66c labeled with a second label” because it is unclear how a cocktail comprising only one antibody as set forth in (ii) is determined to be a cocktail. 
Claim 4 is further vague and indefinite in reciting, “a first group of labeled antibodies … labeled with a first label” in i); “a second group of labeled antibodies… labeled with a second label” in ii); “a third group of labeled antibodies… labeled with a third label” in iii) because it is unclear as to whether the “first label”, the “second label”, and the “third label” are different and/or distinguishably distinct; and therefore it is unclear how the first, second, and third groups are differentially detected and measured absent recitation of differentially distinct or distinguishably detectable labels for each of the groups. 
Claim 14 is indefinite in reciting, “a cocktail including labeled antibodies” because “cocktail” is a subjective term defined by dictionary to mean “a mixture of alcoholic drinks.”  Perhaps, Applicant intends “an antibody cocktail” which is implied [0005, 0025] but not clearly defined as such in Applicant’s disclosure.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cocktail” in claim 14 is used by the claim to mean “antibody set or antibody cocktail,” while the accepted meaning is “mixed alcoholic drink.” The term is indefinite because the specification does not clearly redefine the term.
Claim 14 is ambiguous in reciting, “a cocktail including labeled antibodies to at least one of HLA-DR, CD11c, CD66c, CD18, and CD157” because it is unclear how a cocktail of only one labeled antibody is determined to be a cocktail. 
Claim 15 is vague and indefinite in reciting, “a cocktail including at least one of” … “(ii) a second group of labeled antibodies to CD66c” because it is unclear how a cocktail comprising only one antibody as set forth in (ii) is determined to be a cocktail. 
Claim 15 is vague and indefinite in reciting, “a first group of labeled antibodies …, a second group of labeled antibodies…, a third group of labeled antibodies…and a fourth group of labeled antibodies” because it is unclear as to whether the “first label”, the “second label”, the “third label”, and the “fourth label” are different and/or distinguishably distinct; and therefore it is unclear how the first, second, and third groups are differentially detected and measured when used in a flow cytometry method, absent recitation of differentially distinct or distinguishably detectable labels for each of the groups. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



7.	Claims 1, 2, 4, 12-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johansson et al. (Different types of in vitro generated human monocyte-derived dendritic cells release exosomes with distinct phenotypes. Immunology. 123: 491-499 (November 2007)) - IDS.
	Johansson et al. teach a method and kit components for characterizing monocyte-derived microvesicles (MVs, exosomes; membrane vesicles) that are released by monocyte-derived dendritic cells (MDDCs) in a sample.  According to Johansson et al., MDDCs phenotypically show strong fluorescent signals for HLA-DR and CD11c as measured and analyzed by flow cytometry (Abstract; p. 492, left col.).  Johansson et al. teach contacting a sample containing MVs with a cocktail of fluorochrome-labeled monoclonal antibodies specific to HLA-DR (anti-HLA-DR FITC) and CD11c (anti-CD11c PE) to form labeled (i.e. stained) MVs; detecting and measuring significantly higher signal generated from each of the fluorochrome-labeled antibodies that bound to the labeled/stained HLA-DR+ MVs and CD11c+ MVs using flow cytometry; and identifying the stained MVs as MDDC MVs when the signal set generated from the measured MVs is within the FITC and PE signal region (p. 492, col. 2; p. 495, col. 2).  Johansson et al. teach isolating MVs or exosomes by washing unbound components from the stained MV mixture using elution buffer on size exclusion chromatography column (differential ultracentrifugation) to separate the stained MVs (p. 493, col. 2, last ¶).  Accordingly, Johansson et al. appears to read on Applicant’s claimed invention.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 3, 5, 6, 8-10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (Immunology. 123: 491-499 (November 2007)) in view of Owens et al. (US 2009/0311715) and in further view of Yung et al. (US 2014/0220617). 
Johansson et al. is discussed supra.  Johansson et al. differ from the instant invention in failing to teach that the antibody cocktail comprises fluorochrome-labeled antibodies specific to annexin V.  Johansson et al. also does not teach that the antibody cocktail comprises fluorochrome-labeled antibodies specific to at least one of CD66c or CD18 and CD157.  

Yung et al. teach a method and kit for characterizing target components or microvesicles (MVs, exosomes) in a cell sample using a cocktail of fluorochrome-labeled [0187] antibodies specific to surface antigen markers on the MVs [0191].  The MV surface antigen markers include at least one of HLA-DR, CD11c, CD66c, CD18, CD157, CD15, CD45, and also Annexin V [0218].  Yung et al. teach contacting a sample containing MVs with a cocktail of fluorochrome-labeled antibodies to at least one of HLA-DR, CD11c, CD66c, CD18, CD157, CD15, CD45, and also Annexin V [0218, 0235] to form fluorochrome-labeled HLA-DR+, CD11c+, CD66c+, CD18+, CD157+, CD15+, CD45+, and also Annexin V+ stained MVs [0187, 0218]; and detecting and measuring a signal generated from each of the fluorochrome-labeled antibodies that bound to the stained MVs using flow cytometry [0191].  Yung et al. also teach determining surface antigen markers on myeloid cells [0224].  
.    

Allowable Subject Matter
9.	Claim 7 and also 11 which depends therefrom are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Remarks
10.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 12, 2021